 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JACQUELINE CARLINO, an individual                   No. 1:17-cv-01323-DAD-JLT
      on behalf of herself and others similarly
12    situated,
13                        Plaintiff,                      ORDER APPROVING RULE 23 CLASS AND
                                                          FLSA CONDITIONAL COLLECTIVE
14            v.                                          CERTIFICATION NOTICES
15    CHG MEDICAL STAFFING, INC.,                         (Doc. No. 26)
16                        Defendant.
17

18           On February 28, 2019, the court issued an order granting plaintiff’s motion for class

19   certification pursuant to Federal Rule of Civil Procedure 23 and conditional collective

20   certification pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”). (See

21   Doc. No. 25.) Therein, the court directed the parties to meet and confer to revise the parties’

22   proposed class and conditional collective certification notices. (Id. at 18.) Specifically, the court

23   instructed the parties to include language in the notices informing class and putative collective

24   members of their right to consult a tax professional about potential adverse tax consequences

25   should plaintiff prevail in this action, and further directed the parties to include an instruction at

26   the beginning of the proposed combined Rule 23/FLSA notice indicating that the recipient has

27   two potential decisions to make with regard to that notice. (Id.)

28   /////
                                                         1
 1          On March 12, 2019, the parties filed a stipulation indicating that they have met, conferred,

 2   and revised the proposed notices in accordance with the court’s directives in its February 28,

 3   2019 order. (See Doc. No. 26.) The revised proposed notices are attached to the parties’

 4   stipulation. (See Doc Nos. 26-1, 26-2.) The court has reviewed the revised proposed notices and

 5   is satisfied that they are adequate and in accord with the court’s directives in its February 28,

 6   2019 order. In their stipulation, the parties agree to utilize CPT Group, Inc. to administer the

 7   notice process, and further agree to split the associated fees and costs equally. (Doc. No. 26 at 2.)

 8          Accordingly,

 9          1.      The revised combined Rule 23/FLSA notice (Doc. No. 26-1) is approved;

10          2.      The revised stand-alone FLSA notice (Doc. No. 26-2) is approved;

11          3.      Defendant shall provide the class and putative collective members’ identifying

12                  information to CPT Group, Inc. within fourteen (14) business days of the date of

13                  service of this order. CPT Group, Inc. shall send the notices within five (5)

14                  calendar days thereafter; and

15          4.      The class and putative collective members shall have a 90-day period,

16                  commencing from the date on which CPT Group, Inc. mails out the notices, to

17                  either opt-out of the Rule 23 class and/or opt-in to the FLSA collective.

18   IT IS SO ORDERED.
19
        Dated:     March 18, 2019
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
